                                                                    JS-6
 1

 2

 3

 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10

11 ROBERT EDWARD TRAVIS and                Case No. 2:15-CV-006516-AB-KLS
     KERRI JUNE WILKERSON
12                                            JUDGMENT AND ORDER
13                 Plaintiffs,                GRANTING DEFENDANTS’
                                              MOTION FOR SUMMARY
14       vs.                                  JUDGMENT
15 NATIONSTAR MORTGAGE, N.A., and          Complaint filed: July 17, 2015
   VERIPRISE PROCESSING                    Removal date: August 26, 2015
16 SOLUTIONS, LLC, and Does 1 – 50,        FAC Filed: October 28, 2015
   inclusive,                              SAC Filed: June 26, 2018
17                                         Current Trial Date: December 3, 2019
                   Defendants.
18                                         Honorable Andre Birotte Jr
19                                         Hearing Information:
                                           Date: November 8, 2019
20                                         Time: 10:00 a.m.
                                           Location: Courtroom 7B
21

22

23

24

25

26

27

28

                                        –1–
                                      JUDGMENT
 1                               JUDGMENT AND ORDER
 2        Defendants Nationstar Mortgage LLC (wrongfully sued as “Nationstar
 3 Mortgage,     N.A.”) (“Nationstar”) and Veriprise Processing Solutions, LLC
 4 (“Veriprise”) (collectively “Defendants”) Motion for Summary Judgment, or in the

 5 alternative, Summary Adjudication, came before this Court for hearing on November

 6 8, 2019. Appearances by counsel were as stated on the record. After taking the matter

 7 under submission and with full consideration of the evidence, the points and authorities

 8 and separate statements of each party, oral arguments of counsel, the files and pleadings in

 9 this action. The Court issued its Order Granting Defendants’ Motion for Summary

10 Judgment on November 27, 2019.

11        IT IS HEREBY ORDERED that Defendants’ Motion for Summary Judgment
12 is GRANTED in its entirety and JUDGMENT entered in favor of Defendant and any

13 lis pendens recorded on the property located at 205 S. Juanita Ave. #B, Redondo Beach,

14 CA 90277 be expunged.

15        Defendants Nationstar and Veriprise are GRANTED JUDGMENT as to
16 Plaintiffs’ claims:

17        1.     SUMMARY JUDGMENT IS GRANTED in Defendants’ favor as
18 against Plaintiffs’ First Cause of Action, alleging violations of California Civil Code §

19 2923.55.     This cause of action is dismissed, with prejudice, with judgment in
20 Defendants’ favor;

21        2.     SUMMARY JUDGMENT IS GRANTED in Defendants’ favor as
22 against Plaintiffs’ Second Cause of Action, alleging violations of California Civil Code

23 § 2924.17.    This cause of action is dismissed, with prejudice, with judgment in
24 Defendants’ favor;

25        3.     SUMMARY JUDGMENT IS GRANTED in Defendants’ favor as
26 against Plaintiffs’ Third Cause of Action for violation of California Civil Code § 2923.6.

27 This cause of action is dismissed, with prejudice, with judgment in Defendants’ favor;

28

                                               –2–
                                            JUDGMENT
 1        4.     SUMMARY JUDGMENT IS GRANTED in Defendants’ favor as
 2 against Plaintiffs’ Fourth Cause of Action alleging violations of California Civil Code §

 3 2923.7. This cause of action is dismissed, with prejudice, with judgment in Defendants’

 4 favor; and

 5        5.     SUMMARY JUDGMENT IS GRANTED in Defendants’ favor as
 6 against Plaintiffs’ Fifth Cause of Action alleging violations of California Civil Code   §
 7 2924.10.     This cause of action is dismissed, with prejudice, with judgment in
 8 Defendants’ favor.

 9        Given the foregoing ruling, IT IS HEREBY ORDERED that Defendants are
10 DISMISSED from this action WITH PREJUDICE.                    A final JUDGMENT OF
11 DISMISSAL is hereby entered against Plaintiffs, and in favor of Defendants Nationstar

12 and Veriprise, as to ALL of Plaintiff’s causes of action. Plaintiff shall take nothing by

13 way of his claims against Defendants Nationstar and/or Veriprise.

14

15        IT IS SO ORDERED.
16
          Dated: December 23, 2019                _______________________________
17                                                Honorable Judge André Birotte Jr.
18                                                United States District Court Judge
19

20

21

22

23

24

25

26

27

28

                                              –3–
                                           JUDGMENT
